Citation Nr: 1007995	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which, in pertinent part, denied 
entitlement to service connection for the above-noted 
condition.

The Veteran's appeal was previously before the Board in 
August 2004, December 2005, October 2006 and August 2009 when 
the Board remanded the case for further development by the 
originating agency.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009 the Veteran indicated that she had more 
information or evidence to submit in support of her appeal.  
Specifically, she reported that she had a VA appointment 
scheduled.  A December 15, 2009 notice letter from the Dallas 
VA Medical Center shows that the Veteran was scheduled for an 
appointment in January 2010.  

The report of the January 2010 treatment is not currently 
associated with the claims folder.  The procurement of 
potentially pertinent medical records referenced by the 
Veteran is required.  As it appears that there may be 
available VA medical records that are not associated with the 
claims folder, a remand is required.  See 38 C.F.R. § 
3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  38 
C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain a 
report of the Veteran's treatment at VA 
for a right knee disability since June 
2009.

2.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


